July 11, 2016 DREYFUS INSTITUTIONAL PREFERRED TREASURY SECURITIES MONEY MARKET FUND -Hamilton Shares Supplement to Statutory Prospectus dated September 1, 2015, as Revised March 1, 2016 The following will replace the table in the section entitled "Financial Highlights": Year Ended April 30, Hamilton Shares 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet a .000 .000 .000 .000 .000 Distributions: Dividends from investment incomenet a (.000) (.000) (.000) (.000) (.000) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%)b .00 .00 .00 .00 .00 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .21 .23 .22 .22 .20 Ratio of net expenses to average net assets .03 .04 .09 .04 .14 Ratio of net investment income to average net assetsb .00 .00 .00 .00 .00 Net Assets, end of period ($ x 1,000) 46,798 243,683 212,074 239,240 233,640 aAmount represents less than $.001 per share. bAmount represents less than .01%. 0466S0716
